In The
                       Court of Appeals
         Sixth Appellate District of Texas at Texarkana


                             No. 06-18-00074-CV



             CHOICE HOTELS INTERNATIONAL, INC., Appellant

                                      V.

ONKAR LODGING, INC., HARBHAJAN NAHAL, AND MALJINDER SINGH, Appellees



                   On Appeal from the 202nd District Court
                           Bowie County, Texas
                       Trial Court No. 15C0621-202




                 Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       In June 2017, Choice Hotels International, Inc. (Choice), on one side, and Onkar Lodging,

Inc., Harbhajan Nahal, and Maljinder Singh (collectively Onkar), on the other, arbitrated a

franchise agreement dispute before a panel of American Arbitration Association (AAA)

arbitrators. In August 2017, the AAA arbitration panel denied Onkar’s claims and awarded costs

and fees against them. Onkar thereafter sought to vacate the arbitration award in a Bowie County

lawsuit, while Choice sought to confirm the arbitration award. In an order dated September 13,

2018, the trial court denied Choice’s motion to confirm the arbitration award and ordered the

parties to arbitration with JAMS, a private alternative dispute resolution provider, in Dallas within

ninety days of the date of its order. On September 26, 2018, Choice filed its notice of accelerated

interlocutory appeal of the trial court’s September 13, 2018, order. On October 26, 2018, Choice

filed its emergency motion for stay, asking this Court to stay the trial court’s September 13, 2018,

order and the associated JAMS arbitration in Dallas, pending this Court’s final decision on appeal.

       After reviewing the emergency motion for stay and Onkar’s response to that motion, this

Court is of the opinion that the relief requested in the emergency motion should be granted. See

TEX. R. APP. P. 29.3. Accordingly, all proceedings in trial court cause number 15C0621-202 in

the 202nd Judicial District Court of Bowie County, Texas, including, but not limited to, the court-

ordered JAMS arbitration in Dallas are hereby stayed pending this Court’s decision in this

accelerated, interlocutory appeal.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: November 6, 2018

                                                 2